Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 2, 2014

                                      No. 04-14-00547-CV

                           IN THE INTEREST OF T.S.P., A Child,

                     From the County Court at Law, Medina County, Texas
                               Trial Court No. 07-06-4710-CCL
                           Honorable Vivian Torres, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal states appellant intends to appeal both the Order Holding
Respondent in Contempt and Granting Judgment and the Order Committing Respondent to the
Medina County Jail. Although the appellant is entitled to appeal the portions of the order
granting judgment, including the determination of arrearages and the award of attorney’s fees,
this court lacks jurisdiction to review a contempt order on direct appeal. In re Office of Atty.
Gen. of Tex., 215 S.W.3d 913, 916 (Tex. App.—Fort Worth 2007, orig. proceeding); see also
McFadden v. Deedler, No. 03-13-00486-CV, 2014 WL 4364540 (Tex. App.—Dallas Aug. 27,
2014, no pet.) (mem. op.). It is therefore ORDERED that appellant show cause in writing within
two weeks from the date of this order why this court has jurisdiction to consider any issue raised
in this appeal with regard to the contempt orders. If a timely response is not filed, this appeal
will proceed only as to those issues that do not pertain to the contempt orders.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court